Exhibit 10.1

EXECUTION VERSION

AMENDMENT NO. 2 TO CREDIT AGREEMENT

AMENDMENT NO. 2, dated as of March 24, 2017 (this “Amendment”) to the Credit
Agreement (as defined below), among Visteon Corporation (the “Borrower”), each
Guarantor party hereto, each lender under the Credit Agreement party hereto
(collectively, the “Lenders” and, each, individually, a “Lender”) and Citibank,
N.A., as administrative agent (in such capacity, the “Administrative Agent”).

WHEREAS, reference is made to that certain Credit Agreement, dated as of
April 9, 2014 (as amended by that certain Waiver and Amendment No. 1 to Credit
Agreement, dated as of March 25, 2015, and as further amended, supplemented,
amended and restated or otherwise modified prior to the date hereof, the “Credit
Agreement”), among the Borrower, the Lenders party thereto and the
Administrative Agent,); and

WHEREAS, the Borrower has requested that the Lenders (including Lenders
constituting Required Lenders) agree to certain amendments and modifications to
the Credit Agreement, including, among other things, to (i) terminate the
existing Revolving Credit Facility (the loans thereunder being referred to
herein as the “Original Revolving Credit Loans”) and the existing Revolving
Credit Commitments (the “Original Revolving Credit Commitments”) and replace
such loans and commitments with a new Revolving Credit Facility (the
“Refinancing Revolving Facility”) and new Revolving Credit Commitments (the “New
Revolving Credit Commitments” and, any Revolving Credit Loans made pursuant
thereto, “New Revolving Credit Loans”) in an aggregate principal amount of
$300,000,000, (ii) extend the maturity of the Initial Term Facility, which
extension will be effected by way of a new term loan facility (the “Refinancing
Term Facility” and, together with the Refinancing Revolving Facility, the
“Refinancing Facilities”) in an aggregate principal amount of $350,000,000 (any
Term Loans resulting therefrom are herein referred to as the “New Term Loans”),
the proceeds of which will be used to repay all Term Loans outstanding
immediately prior to the Amendment No. 2 Effective Date (as defined below) (the
“Original Term Loans”) and pay accrued interest thereon and (iii) make such
other modifications to the Credit Agreement as described herein; and

WHEREAS, the Credit Agreement permits the Borrower, pursuant to Section 2.21
thereof, to obtain Specified Refinancing Debt from any Lender or Additional
Lender in respect of all of the Term Loans outstanding under the Credit
Agreement; and

WHEREAS, the Credit Agreement permits the Borrower, pursuant to Section 10.01
thereof, to amend certain provisions of the Credit Agreement with the consent of
the Required Lenders; and

WHEREAS, subject to the terms and conditions set forth herein, each Party hereto
who has delivered a signature page as a Lender agreeing to provide Revolving
Credit Commitments (a “New Revolving Credit Lender”) has agreed to provide a New
Revolving Credit Commitment in the amount set forth on Schedule I hereto; and

WHEREAS, subject to the terms and conditions set forth herein, each Party hereto
who has delivered a signature page as a Lender has agreed to provide New Term
Loans (each such Person who is a Term Lender holding Original Term Loans
immediately prior to the effectiveness of this Amendment, a “Continuing Term
Lender”; each such Person who is not a Continuing Term Lender, an “Additional
Term Lender”; and each Continuing Term Lender and Additional Term Lender, a “New
Term Lender”) in the amount (such amount, a “New Term Commitment”) set forth
next to its name on a schedule maintained by the Administrative Agent (the
“Refinancing Term Loan Allocation Schedule”) (or to convert all (or such lesser
amount as the Amendment No. 2 Arrangers (as defined in the Amended Credit
Agreement



--------------------------------------------------------------------------------

(as defined below)) may allocate) of its Original Term Loans into New Term Loans
(such converted Original Term Loans, the “Converted Term Loans” and any such
conversion of Original Term Loans into New Term Loans being referred to herein
as an “Amendment No. 2 Refinancing Conversion”)); and

WHEREAS, each of the Lenders party hereto has agreed, subject to the terms and
conditions set forth herein, to amend the Credit Agreement as herein provided
(as so amended, the “Amended Credit Agreement”); and

NOW, THEREFORE, the parties hereto hereby agree as follows:

ARTICLE I

DEFINITIONS

Section 1.01    Definitions. Unless otherwise defined herein, capitalized terms
defined in the Credit Agreement have the same meanings when used in this
Amendment.

ARTICLE II

REFINANCING LOANS

Section 2.01    New Revolving Credit Loans.

(a)    Subject to the terms and conditions set forth herein, on the Amendment
No. 2 Effective Date, each New Revolving Credit Lender agrees to make available
Revolving Credit Commitments in the amount set forth on Schedule I hereto.

(b)    The aggregate principal amount of the New Revolving Credit Commitments
shall be $300,000,000.

(c)    The New Revolving Credit Commitments will be used to refinance the
existing Revolving Credit Commitments. Borrowings under the Refinancing
Revolving Facility will be used for any purpose not prohibited by the Credit
Agreement, including, without limitation, for general corporate purposes.

(d)    The final maturity date of the New Revolving Credit Loans shall be
March 24, 2022.

(e)    The Applicable Rate with respect to the Refinancing Revolving Facility
shall be, as of any date, the applicable percentage per annum set forth below
based upon the Corporate Rating and the Family Rating, respectively, applicable
to the Borrower:

 

Applicable Rate

Pricing Level

  

Ratings

  

LIBOR Loans

 

ABR Loans

1    Corporate Rating of at least BBB- by S&P or Family Rating of at least Baa3
by Moody’s    1.25%   0.25% 2    Corporate Rating of at least BB+ by S&P or
Family Rating of at least Ba1 by Moody’s and not Pricing Level 1    1.50%  
0.50%

3

   Corporate Rating of at least BB by S&P or    1.75%   0.75%

 

-2-



--------------------------------------------------------------------------------

   Family Rating of at least Ba2 by Moody’s and not Pricing Level 1 or 2      4
   Corporate Rating of at least BB- by S&P or Family Rating of at least Ba3 by
Moody’s and not Pricing Level 1, 2 or 3    2.00%   1.00% 5    Corporate Rating
below BB- by S&P and Family Rating below Ba3 by Moody’s    2.25%   1.25%

(f)    The Borrower shall repay to the New Revolving Credit Lenders on the final
maturity date of the New Revolving Credit Commitments the aggregate principal
amount of all New Revolving Credit Loans outstanding on such date.

(g)    A per annum commitment fee on the undrawn portion of the New Revolving
Credit Commitments shall accrue from the Amendment No. 2 Effective Date at the
applicable percentage per annum set forth below based upon the Corporate Rating
and the Family Rating, respectively, applicable to the Borrower:

 

Applicable Commitment Fee

Pricing

Level

  

Ratings

  

Applicable
Commitment
Fee

1    Corporate Rating of at least BBB- by S&P or Family Rating of at least Baa3
by Moody’s    0.15% 2    Corporate Rating of at least BB+ by S&P or Family
Rating of at least Ba1 by Moody’s and not Pricing Level 1    0.20% 3   
Corporate Rating of at least BB by S&P or Family Rating of at least Ba2 by
Moody’s and not Pricing Level 1 or 2    0.25% 4    Corporate Rating below BB by
S&P and Family Rating below Ba2 by Moody’s    0.30%

(h)    The commitments of the New Revolving Credit Lenders are several, and no
New Revolving Credit Lender shall be responsible for any other New Revolving
Credit Lender’s failure to make New Revolving Credit Loans.

(i)    Subject to the terms and conditions set forth herein, effective as of the
Amendment No. 2 Effective Date, for all purposes of the Loan Documents, (i) the
New Revolving Credit Commitments shall constitute “Revolving Credit Commitments”
and a “Revolving Credit Facility”, (ii) the New Revolving Credit Loans shall
constitute “Revolving Credit Loans” and (iii) each New Revolving Credit Lender
shall become an “Additional Lender”, a “Revolving Credit Lender” and a “Lender”
(if such New Revolving Credit Lender is not already a Revolving Credit Lender or
a Lender prior to the effectiveness of this Amendment) and shall have all the
rights and obligations of a Lender holding a Revolving Credit Commitment (or,
following the making of a New Revolving Credit Loan, a Revolving Credit Loan).

(j)    On the Amendment No. 2 Effective Date, all Original Revolving Credit
Commitments shall be terminated.

(k)    All other terms not described herein and relating to the New Revolving
Credit Loans shall be the same as the terms of the Initial Revolving Credit
Loans.

 

-3-



--------------------------------------------------------------------------------

(l)    The obligation of each New Revolving Credit Lender to provide New
Revolving Credit Commitments and to make New Revolving Credit Loans on the
Amendment No. 2 Effective Date is subject to the satisfaction of the conditions
to effectiveness set forth in Article IV hereof.

(m)    Any Lender holding Original Revolving Credit Commitments immediately
prior to the Amendment No. 2 Effective Date that is not a New Revolving Credit
Lender is referred to herein as an “Exiting Revolving Credit Lender”. In the
event any New Revolving Credit Lender receives an allocation of New Revolving
Credit Commitments in an amount less than the amount of its Original Revolving
Credit Commitments, such Lender shall be considered an Exiting Revolving Credit
Lender with the respect to the difference between the amount of its Original
Revolving Credit Commitments and the allocated amount of its New Revolving
Credit Commitments

Section 2.02    New Term Loans.

(a)    Subject to the terms and conditions set forth herein, on the Amendment
No. 2 Effective Date, each New Term Lender agrees to fund a New Term Loan in a
principal amount not to exceed such New Term Lender’s New Term Commitment as set
forth on the Refinancing Term Loan Allocation Schedule.

(b)    The aggregate principal amount of the New Term Loans shall be
$350,000,000.

(c)    The New Term Loans will be used to refinance the Initial Term Loans and,
together with cash on hand, pay fees and expenses related to the Amendment.

(d)    The final maturity date of the New Term Loans shall be March 24, 2024 and
the New Term Loans shall not be subject to amortization before such date.

(e)    The Applicable Rate for the New Term Loans shall be 2.25% per annum for
Eurodollar Rate Loans and 1.25% per annum for Base Rate Loans.

(f)    If the Borrower (A) makes a voluntary prepayment of any New Term Loans
pursuant to Section 2.05(a) of the Amended Credit Agreement in connection with a
Repricing Transaction, (B) makes a prepayment of any New Term Loans pursuant to
Section 2.05(b)(iii)(A) of the Amended Credit Agreement in connection with a
Repricing Transaction, or (C) replaces a Lender pursuant to Section 3.07(a) of
the Amended Credit Agreement for failing to consent to any departure, waiver,
amendment or modification constituting a Repricing Transaction, in each case
prior to the six month anniversary of the Amendment No. 2 Effective Date, the
Borrower shall pay to the Administrative Agent, for the ratable account of the
applicable New Term Lenders, a prepayment premium in an amount equal to 1.0% of
the principal amount prepaid (or, in the case of clause (C) above, an amount
equal to 1.0% of the principal amount of New Term Loans repaid or required to be
assigned in connection with such replacement).

(g)    Subject to the terms and conditions set forth herein, on the Amendment
No. 2 Effective Date, each Continuing Term Lender agrees to convert all (or such
lesser amount as the Amendment No. 2 Arrangers may allocate) of its Original
Term Loans into Converted Term Loans. Without limiting the generality of the
foregoing, each Continuing Term Lender shall have a commitment to acquire New
Term Loans in the amount of Original Term Loans then held by such Continuing
Term Lender. Each party hereto acknowledges and agrees that notwithstanding any
such conversion, each such Continuing Term Lender shall be entitled to receive
payment on the Amendment No. 2 Effective Date of the unpaid fees (if any) and
interest accrued to such date with respect to all of its Original Term Loans.

 

-4-



--------------------------------------------------------------------------------

(h)    Each New Term Lender, by delivering its signature page to this Amendment
and funding (or converting its Original Term Loans into) New Term Loans on the
Amendment No. 2 Effective Date, shall be deemed to have acknowledged receipt of,
and consented to and approved this Amendment, each Loan Document and each other
document required to be delivered to, or be approved by or satisfactory to, the
Administrative Agent or any class of Lenders on the Amendment No. 2 Effective
Date. The commitments of the New Term Lenders are several, and no New Term
Lender shall be responsible for any other New Term Lender’s failure to make New
Term Loans.

(i)    Subject to the terms and conditions set forth herein, effective as of the
Amendment No. 2 Effective Date, for all purposes of the Loan Documents, (i) the
New Term Commitments shall constitute “Term Commitments” and “Commitments”, (ii)
the New Term Loans shall constitute “Term Loans” and “Loans” and (iii) each New
Term Lender shall become an “Additional Lender”, a “Term Lender” and a “Lender”
(if such New Term Lender is not already a Term Lender or Lender prior to the
effectiveness of this Amendment) and shall have all the rights and obligations
of a Lender holding a Term Commitment (or, following the making of a New Term
Loan, a Term Loan).

(j)    Any Lender holding Original Term Loans immediately prior to the Amendment
No. 2 Effective Date that is not a New Term Lender is referred to herein as an
“Exiting Term Lender”. In the event any Lender is a Continuing Term Lender but
receives an allocation of New Term Loans in an amount less than the amount of
its Original Term Loans, such Lender shall be considered an Exiting Term Lender
with the respect to the difference between the amount of its Original Term Loans
and the allocated amount of its New Term Loans.

(k)    The Original Term Loans of each Exiting Term Lender shall, immediately
upon the effectiveness of this Amendment, be repaid in full (together with any
unpaid fees and interest accrued thereon (including funding losses payable to
any Exiting Term Lenders pursuant to Section 3.05 of the Credit Agreement)) with
the proceeds of the New Term Loans and other funds available to the Borrower.
The Borrower shall, on the Amendment No. 2 Effective Date, pay to the
Administrative Agent, for the accounts of the Persons that are Term Lenders
immediately prior to the Amendment No. 2 Effective Date, all interest, fees and
other amounts accrued to the Amendment No. 2 Effective Date with respect to the
Original Term Loans, whether or not such Original Term Loans are converted
pursuant to this Amendment.

(l)    All other terms not described herein and relating to the New Term Loans
shall be the same as the terms of the Initial Term Loans under the Credit
Agreement as in effect immediately prior to the Amendment No. 2 Effective Date.

(m)    The obligation of each New Term Lender to make New Term Loans on the
Amendment No. 2 Effective Date is subject to the satisfaction of the conditions
to effectiveness set forth in Article IV hereof.

ARTICLE III

OTHER AMENDMENTS TO THE CREDIT AGREEMENT

Section 3.01    Other Amendments to the Credit Agreement. Effective as of the
Amendment No. 2 Effective Date, the Credit Agreement is hereby amended as
follows:

(a)    The following definitions are hereby added to Section 1.01 in the
appropriate alphabetical order:

 

-5-



--------------------------------------------------------------------------------

“Amendment No. 2” means Amendment No. 2 to this Agreement, dated as of March 24,
2017, among the Borrower, the Guarantors party thereto, the Lenders party
thereto and the Administrative Agent.”

“Amendment No. 2 Applicable Commitment Fee” means, as of any date, the
applicable percentage per annum set forth below under the caption “Applicable
Commitment Fee” based upon the Corporate Rating (as defined below) and the
Family Rating (as defined below), respectively, applicable to the Borrower:

 

Applicable Commitment Fee

Pricing

Level

  

Ratings

  

Applicable
Commitment
Fee

1    Corporate Rating of at least BBB- by S&P or Family Rating of at least Baa3
by Moody’s    0.15% 2    Corporate Rating of at least BB+ by S&P or Family
Rating of at least Ba1 by Moody’s and not Pricing Level 1    0.20% 3   
Corporate Rating of at least BB by S&P or Family Rating of at least Ba2 by
Moody’s and not Pricing Level 1 or 2    0.25% 4    Corporate Rating below BB by
S&P and Family Rating below Ba2 by Moody’s    0.30%”

“Amendment No. 2 Arrangers” means each of Citigroup Global Markets Inc., Merrill
Lynch, Pierce, Fenner & Smith Incorporated, Barclays Bank PLC, UBS Securities
LLC, U.S. Bank National Association, Sumitomo Mitsui Banking Corporation and
Deutsche Bank Securities Inc., in their respective capacities as joint lead
arrangers and or joint bookrunners under the Amendment No. 2 Engagement Letter.”

“Amendment No. 2 Effective Date” means March 24, 2017, the date on which the
conditions precedent set forth in Section 4.01 of Amendment No. 2 were satisfied
or waived.”

“Amendment No. 2 Engagement Letter” means the Engagement Letter, dated as of
March 7, 2017, among the Amendment No. 2 Arrangers and the Borrower.”

“Amendment No. 2 Revolving Credit Loans” means the Loans made by the Amendment
No. 2 Revolving Credit Lenders pursuant to their respective Amendment No. 2
Revolving Credit Commitments.”

“Amendment No. 2 Revolving Credit Commitment” means, in the case of each
Amendment No. 2 Revolving Credit Lender, the amount set forth opposite such
Amendment No. 2 Revolving Credit Lender’s name on Schedule I to Amendment No. 2
as such Amendment No. 2 Revolving Credit Lender’s “Amendment No. 2 Revolving
Credit Commitment”. The aggregate principal amount of the Amendment No. 2
Revolving Credit Commitments as of the Amendment No. 2 Effective Date is
$300,000,000.”

“Amendment No. 2 Revolving Credit Facility” means, at any time, the aggregate
amount of the Amendment No. 2 Revolving Credit Lenders’ Amendment No. 2
Revolving Credit Commitments at such time.”

“Amendment No. 2 RCF Documentation Agents” means, solely for purposes of the
Amendment No. 2 Revolving Credit Facility, each of Bank of America, N.A.,
Sumitomo Mitsui

 

-6-



--------------------------------------------------------------------------------

Banking Corporation, Barclays Bank PLC, UBS AG, Stamford Branch, U.S. Bank
National Association, Compass Bank and Deutsche Bank AG New York Branch.”

“Amendment No. 2 Revolving Credit Lender” means, at any time, any Lender that
has an Amendment No. 2 Revolving Credit Commitment or holds an Amendment No. 2
Revolving Credit Loan at such time.”

“Amendment No. 2 Term Commitment” means, in the case of each Amendment No. 2
Term Lender, the amount set forth opposite such Amendment No. 2 Term Lender’s
name on the Refinancing Term Loan Allocation Schedule (as defined in Amendment
No. 2) maintained by the Administrative Agent. The aggregate amount of the
Amendment No. 2 Term Commitments as of the Amendment No. 2 Effective Date is
$350,000,000.”

“Amendment No. 2 Term Facility” means, at any time, the aggregate amount of
Amendment No. 2 Term Loans of all Amendment No. 2 Term Lenders at such time.”

“Amendment No. 2 Term Lender” means, at any time, any Lender that has an
Amendment No. 2 Term Commitment or holds an Amendment No. 2 Term Loan at such
time.”

“Amendment No. 2 Term Loans” means the Loans made by the Amendment No. 2 Term
Lenders pursuant to their respective Amendment No. 2 Term Commitments.”

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.”

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.”

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.”

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.”

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.”

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.”

“Financial Covenant Event of Default” has the meaning specified in Section
8.01(b).”

 

-7-



--------------------------------------------------------------------------------

“L/C Commitment” means, with respect to each L/C Issuer, the commitment of such
L/C Issuer to issue Letters of Credit pursuant to Section 2.03, as such
commitment is set forth on Schedule 2.03.”

“Limited Condition Acquisition” means any acquisition by the Borrower or one or
more of its Subsidiaries permitted hereunder whose consummation is not
conditioned under the applicable acquisition agreement on the availability of,
or on obtaining, third party financing.”

“Transformative Acquisition” means any acquisition or Investment by the Borrower
or any Restricted Subsidiary that either (a) is not permitted by the terms of
this Agreement prior to the consummation of such acquisition or Investment or
(b) if permitted by the terms of this Agreement immediately prior to the
consummation of such acquisition or Investment, would not provide the Borrower
and the Restricted Subsidiaries with adequate flexibility hereunder for the
continuation of the business following such consummation, as determined by the
Borrower acting in good faith.”

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.”

(b)    The definition of “Applicable Rate” set forth in Section 1.01 of the
Credit Agreement is hereby amended by deleting the “and” at the end of clause
“(a)” therein and adding new clauses (c) and (d) thereto to read in their
entirety as follows:

“(c) with respect to the Amendment No. 2 Term Loans, 2.25% per annum for
Eurodollar Rate Loans and 1.25% per annum for Base Rate Loans; and

(d) with respect to the Amendment No. 2 Revolving Credit Facility, as of any
date, the applicable percentage per annum set forth below under the caption
“Applicable Rate” based upon the Corporate Rating and the Family Rating,
respectively, applicable to the Borrower:

 

Applicable Rate

Pricing Level

  

Ratings

  

Eurodollar Rate
Loans

  

Base Rate
Loans

1

   Corporate Rating of at least BBB- by S&P or Family Rating of at least Baa3 by
Moody’s    1.25%    0.25%

2

   Corporate Rating of at least BB+ by S&P or Family Rating of at least Ba1 by
Moody’s and not Pricing Level 1    1.50%    0.50%

3

   Corporate Rating of at least BB by S&P or Family Rating of at least Ba2 by
Moody’s and not Pricing Level 1 or 2    1.75%    0.75%

4

   Corporate Rating of at least BB- by S&P or Family Rating of at least Ba3 by
Moody’s and not Pricing Level 1, 2 or 3    2.00%    1.00%

5

   Corporate Rating below BB- by S&P and Family Rating below Ba3 by Moody’s   
2.25%    1.25%

 

-8-



--------------------------------------------------------------------------------

(c)    The definition of “Defaulting Lender” set forth in Section 1.01 of the
Credit Agreement is hereby amended by adding “or a Bail-in Action” at the end of
subclause (d)(i).

(d)    Clause (c) of the definition of “Disqualified Lenders” set forth in
Section 1.01 of the Credit Agreement is hereby amended by adding the following
words immediately before the semi-colon: “on the basis of its name”.

(e)    The last sentence of the definition of “Eurodollar Rate” set forth in
Section 1.01 of the Credit Agreement is hereby amended and restated in its
entirety as follows:

“Notwithstanding the foregoing, at no time shall the Eurodollar Rate for any
purpose be less than 0.00% per annum.”

(f)    The definition of “Federal Funds Rate” set forth in Section 1.01 of the
Credit Agreement is hereby amended by adding the following sentence at the end
of the definition:

“Notwithstanding the foregoing, at no time shall the Federal Funds Rate for any
purpose be less than 0.00% per annum.”

(g)    The definition of “Guarantors” set forth in Section 1.01 of the Credit
Agreement is hereby amended by deleting the proviso therein.

(h)    The following definitions in Section 1.01 of the Credit Agreement are
hereby amended and restated in their entirety as follows:

“Change of Control” means:

(a) any “person” or “group” (within the meaning of the Exchange Act) is or
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Exchange Act of 1934, except that for purposes of this clause (a) such person
shall be deemed to have “beneficial ownership” of all shares that any such
person has the right to acquire, whether such right is exercisable immediately
or only after the passage of time (such right, an “option right”)), directly or
indirectly, of 51 % or more of the Voting Equity Interests of the Borrower (and
taking into account all such securities that such “person” or “group” has the
right to acquire pursuant to any option right) or (b) during the period of
twelve (12) consecutive months, the board of directors of the Borrower shall
cease to consist of a majority of Continuing Directors”

“Facility” means, the Initial Term Facility, the Amendment No. 2 Term Facility,
any Incremental Term Facility, any other Tranche of Term Commitments or Term
Loans, the Initial Revolving Credit Facility, the Amendment No. 2 Revolving
Credit Facility, any other Tranche of Revolving Credit Commitments, the Letter
of Credit Sublimit and any other Facility hereunder, as the context may
require.”

“Incremental Amount” means, at any date of determination an amount not in excess
of (x) the total of (A) $350,000,000 plus (B) the aggregate amount of voluntary
prepayments of Loans (including purchases of the Loans by the Borrower and /or
its Subsidiaries at or below par, in which case the amount of voluntary
prepayments of Loans shall be deemed not to exceed the actual purchase price in
cash of such Loans below par, and in the case of any Loans that are not Term
Loans, a corresponding permanent commitment reduction, in each case except to
the extent

 

-9-



--------------------------------------------------------------------------------

financed with the incurrence of Consolidated Funded Senior Secured Indebtedness)
minus (C) the sum of (i) the aggregate principal amount of any Revolving
Facility Increase, Term Facility Increase or any Incremental Commitment pursuant
to Section 2.14, 2.15 or 2.16 in each case incurred in reliance on this clause
(x), plus (ii) the aggregate principal amount of any issuance or incurrence of
Incremental Equivalent Debt pursuant to Section 2.17 in each case incurred in
reliance on this clause (x) plus (y) on such date, the maximum aggregate
principal amount that can be incurred without causing the Borrower not to be in
Pro Forma Compliance (after giving effect to the incurrence of such Indebtedness
and the use of proceeds thereof) with the Maximum Senior Secured Net Leverage
Requirement; provided that, (1) the calculation of the Maximum Senior Secured
Net Leverage Requirement shall not take into account any Loans under any
Revolving Facility Increase, Term Facility Increase or any Incremental
Commitment pursuant to Section 2.14, 2.15 or 2.16 made under clause (x)(A)
and/or (x)(B) concurrently with Loans made in reliance on clause (y), (2) if Pro
Forma Effect is given to the entire committed amount of any such Indebtedness,
such committed amount may thereafter be borrowed and reborrowed, in whole or in
part, from time to time, without further compliance with this definition and
(3) any such Indebtedness may only be incurred under clause (y) when there is no
capacity to incur such Indebtedness under clause (x).”

“Letter of Credit Expiration Date” means the day that is five (5) Business Days
prior to the scheduled Maturity Date then in effect for the Revolving Credit
Facility (or, if such day is not a Business Day, the next preceding Business
Day); provided that, as to any L/C Issuer, the Letter of Credit Expiration Date
shall not, without the prior written consent of such L/C Issuer in accordance
with the provisions hereof, be later than the day that is five (5) Business Days
prior to the Scheduled Maturity Date of the Amendment No. 2 Revolving Credit
Facility as of the Amendment No. 2 Effective Date, except for any Letter of
Credit for which the Borrower has agreed to provide Cash Collateral, or
otherwise backstop (with a letter of credit on customary terms) to the
applicable L/C Issuer’s and the Administrative Agent’s reasonable satisfaction,
on or prior to the fifth Business Day preceding the Scheduled Maturity Date of
the Amendment No. 2 Revolving Credit Facility as of the Amendment No. 2
Effective Date.”

“Loan Documents” means, collectively, (i) this Agreement, (ii) Amendment No. 1,
(iii) Amendment No. 2, (iv) the Notes, (v) the Guaranty, (vi) the Collateral
Documents, (vii) any Pari Passu Intercreditor Agreement and any Other
Intercreditor Agreement, (viii) any Extension Amendment, (ix) any joinder
agreement entered into pursuant to Section 2.14, 2.15 or 2.16, (x) any
Refinancing Amendment and (xi) any letter of credit application, and any other
document, agreement and instrument entered into by any L/C Issuer and the
Borrower (or any Restricted Subsidiary) or in favor of such L/C Issuer and
relating to such Letter of Credit; but specifically excluding Secured Hedge
Agreements and Secured Cash Management Agreements.”

“Maturity Date” means: (a) (i) with respect to the Initial Revolving Credit
Facility, the earlier of (x) April 9, 2019 and (y) the date of termination in
whole of the Initial Revolving Credit Commitments (including in respect of L/C
Credit Extensions) pursuant to Section 2.06(a) or 8.02 and (ii) with respect to
the Amendment No. 2 Revolving Credit Facility, the earlier of (x) March 24, 2022
and (y) the date of termination in whole of the Amendment No. 2 Revolving Credit
Commitments (including in respect of L/C Credit Extensions) pursuant to Section
2.06(a) or 8.02, (b) (i) with respect to the Initial Term Facility, the earliest
of (x) April 9, 2021, (y) the date of termination in whole of the Initial Term
Commitments pursuant to Section 2.06(a) prior to any Term Borrowing and (z) the
date that the Initial Term Loans are declared due and payable pursuant to
Section 8.02 and (ii) with respect to the Amendment No. 2 Term Facility, the
earliest of (x) March 24, 2024 and (y) the date that the Amendment No. 2 Term
Loans are declared due and payable pursuant to Section 8.02, (c) with respect to
any Tranche of Extended Term Loans or

 

-10-



--------------------------------------------------------------------------------

Extended Revolving Commitments, the final maturity date as specified in the
applicable Extension Amendment, (d) with respect to any Specified Refinancing
Term Loans or Specified Refinancing Revolving Credit Commitments, the final
maturity date as specified in the applicable Refinancing Amendment, (e) with
respect to any Incremental Term Facility, the final maturity date as specified
in the applicable amendment to this Agreement in respect of such Facility and
(f) with respect to any Tranche of Loans or Commitments modified pursuant to a
Loan Modification, the final maturity date as specified in the applicable
amendment to this Agreement in respect of such modified Loan or Commitment;
provided, in each case, that if such day is not a Business Day, the applicable
Maturity Date shall be the Business Day immediately succeeding such day.”

“Maximum Senior Secured Net Leverage Requirement” means, with respect to any
incurrence, issuance or assumption of Indebtedness pursuant to clause (y) of the
definition of Incremental Amount, the requirement that, on a Pro Forma Basis, on
the date of determination after giving effect to such incurrence, issuance or
assumption of Indebtedness, and the use of the proceeds thereof (but without
giving effect to any unrestricted cash and Cash Equivalents of the Borrower and
the Restricted Subsidiaries that will be received from the proceeds of such
Indebtedness), the Total Senior Secured Net Leverage Ratio as of the end of the
Test Period shall not exceed 2.50:1.00 (it being understood that if Pro Forma
Effect is given to the entire committed amount of any such Indebtedness, such
committed amount may thereafter be borrowed and reborrowed, in whole or in part,
from time to time, without further compliance with this “Maximum Senior Secured
Net Leverage Requirement”); provided that, solely for the purpose of calculating
the Total Senior Secured Net Leverage Ratio pursuant to this definition, (i) all
commitments with respect to the relevant Revolving Facility Increase, Term
Facility Increase, Incremental Commitments or Incremental Equivalent Debt, as
applicable, shall be deemed to be fully drawn, (ii) any Incremental Equivalent
Debt issued or incurred pursuant to Section 2.17 shall be deemed to constitute
Consolidated Funded Senior Secured Indebtedness without regard to the
requirements set forth in the definition thereof; and (iii) any proceeds of such
Indebtedness shall not qualify as “unrestricted cash or Cash Equivalents” of the
Borrower and the Restricted Subsidiaries for the purposes of calculating the
Total Senior Secured Net Leverage Ratio for the purposes of this definition.

“Repricing Transaction” means (a) the incurrence of any Indebtedness by the
Borrower or any of its Subsidiaries (including any new or additional term loans
under this Agreement) the primary purpose of which is to reduce the yield of the
Amendment No. 2 Term Loans (or any other new term loans that the Administrative
Agent and the Borrower agree shall be subject to the provisions hereof), (i)
having an effective interest rate margin or weighted average yield (as
reasonably determined by the Administrative Agent consistent with generally
accepted financial practices in consultation with the Borrower, after giving
effect to, among other factors, interest rates, margins, upfront or similar
fees, recurring periodic fees in substance equivalent to interest, original
issue discount or Eurodollar Rate or Base Rate floors shared with all lenders or
holders thereof, but excluding the effect of any arrangement, commitment,
underwriting, structuring, syndication or similar fees payable in connection
therewith that are not shared with all lenders or holders thereof) that is less
than the effective interest rate margin for, or weighted average yield (as
reasonably determined by the Administrative Agent in consultation with the
Borrower on the same basis) of, the Amendment No. 2 Term Loans (or any other new
term loans that the Administrative Agent and the Borrower agree shall be subject
to the provisions hereof) and (ii) the proceeds of which are used to prepay or
repay, in whole or in part, principal of the Amendment No. 2 Term Loans
(including by converting all or any portion of the Amendment No. 2 Term Loans
into such Indebtedness) and (b) any amendment, waiver or other modification to
this Agreement which would have the effect of and the primary purpose of which
would be reducing the effective interest rate margin for, or weighted average
yield (as reasonably determined by the

 

-11-



--------------------------------------------------------------------------------

Administrative Agent in consultation with the Borrower on the same basis) of,
the Amendment No. 2 Term Loans (or any other new term loans that the
Administrative Agent and the Borrower agree shall be subject to the provisions
hereof) (other than, in each case, any such transaction or amendment or
modification accomplished together with the substantially concurrent refinancing
of all Facilities hereunder in connection with a Change of Control or a
Transformative Acquisition).”

“Revolving Credit Commitment” means, as to each applicable Revolving Credit
Lender, (i) its Initial Revolving Credit Commitment, if any, (ii) its Amendment
No. 2 Revolving Credit Commitment, if any, (iii) its Specified Refinancing
Revolving Credit Commitment, if any, (iv) its Extended Revolving Commitment, if
any, (v) its Revolving Credit Commitment with the same terms and conditions
modified on the same day pursuant to a Loan Modification, if any, and
(vi) without duplication of the foregoing, its commitment to provide Revolving
Credit Loans in connection with a Revolving Facility Increase, if any, in each
case as the context may require.”

“Revolving Credit Loan” means Initial Revolving Credit Loans, Amendment No. 2
Revolving Credit Loans, Extended Loans under an Extended Revolving Commitment
and Specified Refinancing Revolving Loans (other than Term Loans) with the same
terms and conditions modified on the same day pursuant to a Loan Modification,
as the context may require.”

“S & P” means S&P Global Ratings or any successor thereto.”

“Term Commitment” means, as to each applicable Term Lender, (i) its Initial Term
Commitment, if any, (ii) its Amendment No. 2 Term Commitment, if any, (iii) its
Incremental Commitment in the form of an Incremental Term Facility, if any,
(iv) its Specified Refinancing Term Commitment, if any, (v) its commitment to
provide Extended Term Loans, if any, (vi) its commitment to provide Term Loans
with the same terms and conditions modified on the same day pursuant to a Loan
Modification, if any, and (vii) without duplication of the foregoing, its
commitment to provide Term Loans in connection with a Term Facility Increase, if
any, in each case as the context may require.”

“Term Loan” means an Initial Term Loan, an Amendment No. 2 Term Loan, an
Incremental Term Loan, an Extended Term Loan, a Specified Refinancing Term Loan
or a Term Loan modified pursuant to Loan Modification, as the context may
require.”

“Tranche” (a) with respect to Term Loans or Term Commitments, refers to whether
such Term Loans or Term Commitments are (1) Initial Term Loans or Initial Term
Commitments, (2) Amendment No. 2 Term Loans or Amendment No. 2 Term Commitments,
(3) Incremental Term Facilities or Incremental Term Loans with the same terms
and conditions made on the same day, (4) Extended Term Loans or Extended Term
Tranches (of the same series), (5) Specified Refinancing Term Loans or Specified
Refinancing Term Commitments (of the same series) or (6) Term Loans or Term
Commitments with the same terms and conditions modified on the same day pursuant
to a Loan Modification and (b) with respect to Revolving Credit Loans or
Revolving Credit Commitments, refers to whether such Revolving Credit Loans or
Revolving Credit Commitments are (1) Initial Revolving Credit Commitments or
Initial Revolving Credit Loans, (2) Amendment No. 2 Revolving Credit Commitments
or Amendment No. 2 Revolving Credit Loans, (3) Extended Revolving Commitments or
Extended Loans under such Extended Revolving Commitment (of the same series),
(4) Specified Refinancing Revolving Loans or Specified Refinancing Revolving
Credit Commitments (of the same series) or (5) Revolving Credit Loans or
Revolving Credit Commitments with the same terms and conditions modified on the
same day pursuant to a Loan Modification.”

 

-12-



--------------------------------------------------------------------------------

(i)    The following definitions set forth in Section 1.01 of the Credit
Agreement are hereby deleted: “Parent”, “Successor Borrower”, “Successor
Borrower Total Net Leverage Ratio” and “Successor Borrower Total Net Leverage
Requirement”.

(j)    Clause (a) of Section 1.12 of the Credit Agreement is hereby amended by
relabeling clauses (iii) and (iv) as (iv) and (v), respectively, and inserting a
new clause (iii) immediately after clause (ii) as follows: “(iii) the Amendment
No. 2 Applicable Commitment Fee,”.

(k)    The following new Section 1.14 is hereby added to the Credit Agreement:

“Section 1.14 Limited Condition Acquisitions. In the case of the incurrence of
any Indebtedness or Liens or the making of any Permitted Acquisitions or other
Investments, in connection with a Limited Condition Acquisition, at the
Borrower’s option, the relevant ratios, baskets (including the applicable Test
Period used to determine the basket under Sections 2.14, 2.15, 2.16 and 2.17),
shall be tested, as of the date the definitive acquisition agreements for such
Limited Condition Acquisition are entered into and calculated as if the Limited
Condition Acquisition and other pro forma events in connection therewith were
consummated on such date on a Pro Forma Basis; provided that if the Borrower has
made such an election, in connection with the calculation of any ratio or basket
with respect to the incurrence of Indebtedness or Liens, or the making of any
Permitted Acquisition or other Investments on or following such date and prior
to the earlier of the date on which such Limited Condition Acquisition is
consummated or the definitive agreement for such Limited Condition Acquisition
is terminated, any ratio or basket shall be calculated (x) on a pro forma basis
assuming such Limited Condition Acquisition and other pro forma events in
connection therewith (including any incurrence, repayment or redemption of
Indebtedness) have been consummated and (y) for Restricted Payments and
prepayments of Junior Financing and Unsecured Financing only, without giving
effect to such Limited Condition Acquisition.”

(l)    Clause (a) of Section 2.01 of the Credit Agreement is hereby amended by
renumbering the first paragraph thereto to “(a)(i)” and adding a new subclause
(ii) to read in its entirety as follows:

“(ii) Subject to the terms and conditions set forth in Amendment No. 2, each
Amendment No. 2 Term Lender severally agrees to make a single loan denominated
in Dollars to the Borrower on the Amendment No. 2 Effective Date in an aggregate
amount not to exceed such Amendment No. 2 Term Lender’s Amendment No. 2 Term
Commitment. Amounts borrowed under this Section 2.01(a)(ii) and subsequently
repaid or prepaid may not be reborrowed. Amendment No. 2 Term Loans may be Base
Rate Loans or Eurodollar Rate Loans as further provided herein. The Amendment
No. 2 Term Commitments shall automatically terminate upon the making of the
Amendment No. 2 Term Loans on the Amendment No. 2 Effective Date.”

(m)    Clause (b) of Section 2.01 of the Credit Agreement is hereby amended by
renumbering the first paragraph thereto to “(b)(i)” and adding a new subclause
(ii) to read in its entirety as follows:

“(ii) Subject to the terms and conditions set forth herein, each Amendment No. 2
Revolving Credit Lender severally agrees to make loans denominated in Dollars or
an Alternate Currency to the Borrower from time to time on or after the
Amendment No. 2 Effective Date, on any Business Day until and excluding the
Business Day preceding the

 

-13-



--------------------------------------------------------------------------------

Maturity Date for the Amendment No. 2 Revolving Credit Facility, in an aggregate
amount not to exceed at any time outstanding the amount of such Amendment No. 2
Revolving Credit Lender’s Amendment No. 2 Revolving Credit Commitment; provided,
however, that after giving effect to any Borrowing of Amendment No. 2 Revolving
Credit Loans, (i) the Total Revolving Credit Outstandings applicable to the
Amendment No. 2 Revolving Credit Facility shall not exceed the Amendment No. 2
Revolving Credit Facility and (ii) the aggregate Outstanding Amount of the
Amendment No. 2 Revolving Credit Loans of any Lender (excluding any exposure
under outstanding Swing Line Loans), plus such Lender’s Pro Rata Share (under
the Amendment No. 2 Revolving Credit Facility) of the Outstanding Amount of all
L/C Obligations (applicable to the Amendment No. 2 Revolving Credit Facility),
plus such Lender’s Pro Rata Share (under the Amendment No. 2 Revolving Credit
Facility) of the Outstanding Amount of all Swing Line Loans, shall not exceed
such Lender’s Amendment No. 2 Revolving Credit Commitment. Within the limits of
each Lender’s Amendment No. 2 Revolving Credit Commitment, and subject to the
other terms and conditions hereof, the Borrower may borrow under this Section
2.01(b)(ii), prepay under Section 2.05, and reborrow under this Section
2.01(b)(ii). Amendment No. 2 Revolving Credit Loans may be Base Rate Loans or
Eurodollar Rate Loans, as further provided herein; provided that any Amendment
No. 2 Revolving Credit Loans denominated in an Alternate Currency shall be
Eurodollar Rate Loans. If at the time of any Borrowing of Amendment No. 2
Revolving Credit Loans (including any deemed Borrowing of Amendment No. 2
Revolving Credit Loans made pursuant to Section 2.03) there shall be more than
one Tranche of Amendment No. 2 Revolving Credit Commitments, such Borrowing
shall be allocated pro rata among such Tranches.”

(n)    Subclause (a)(i) of Section 2.03 of the Credit Agreement is hereby
amended by relabeling clauses (x), (y) and (z) as (w), (x) and (y),
respectively, and inserting a new clause (z) immediately thereafter as follows:
“or (z) the Outstanding Amounts of all L/C Obligations with respect to Letters
of Credit issued by such L/C Issuer would exceed such L/C Issuer’s Commitment”.

(o)    Subclause (a)(ii)(C) of Section 2.03 of the Credit Agreement is hereby
amended and restated in its entirety as follows:

“(C) the expiry date of such requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless the applicable L/C Issuer and all the
Revolving Credit Lenders have approved such expiry date, except for any Letter
of Credit for which the Borrower has agreed to provide Cash Collateral, or
otherwise backstop (with a letter of credit on customary terms) to the
applicable L/C Issuer’s and the Administrative Agent’s reasonable satisfaction,
on or prior to the fifth Business Day preceding the Scheduled Maturity Date of
the Amendment No. 2 Revolving Credit Facility as of the Amendment No. 2
Effective Date;”

(p)    Clause (a) of Section 2.04 of the Credit Agreement is hereby amended by
renumbering the first paragraph thereto to “(a)(i)” and adding a new subclause
(ii) to read in its entirety as follows:

“(ii) On any Business Day until and excluding the Business Day preceding the
Maturity Date for the Amendment No. 2 Revolving Credit Facility, subject to the
terms and conditions hereof, the Swing Line Lender agrees to make Swing Line
Loans to the Borrower, in the aggregate amount up to but not exceeding the Swing
Line Sublimit; provided that the Swing Line Lender shall not make any Swing Line
Loans if, as of the date of and after giving effect to such Swing Line Loan the
Total Revolving Credit

 

-14-



--------------------------------------------------------------------------------

Outstandings would exceed the aggregate Amendment No. 2 Revolving Credit
Facility; provided that, after giving effect to any Swing Line Loan, the
aggregate Outstanding Amount of the Amendment No. 2 Revolving Credit Loans of
any Lender (excluding any exposure under outstanding Swing Line Loans), plus
such Lender’s Pro Rata Share (under the Amendment No. 2 Revolving Credit
Facility) of the Outstanding Amount of all L/C Obligations (applicable to the
Amendment No. 2 Revolving Credit Facility), plus such Lender’s Pro Rata Share
(under the Amendment No. 2 Revolving Credit Facility) of the Outstanding Amount
of all Swing Line Loans, shall not exceed such Lender’s Amendment No. 2
Revolving Credit Commitment. Amounts borrowed pursuant to this Section 2.04 may
be repaid and reborrowed prior to the Maturity Date for the Amendment No. 2
Revolving Credit Facility. The Swing Line Lender’s Commitment to make Swing Line
Loans shall expire on the latest Maturity Date with respect to the Amendment
No. 2 Revolving Credit Facility and all Swing Line Loans and all other amounts
owed hereunder with respect to the Swing Line Loans shall be paid in full no
later than such date. Within the foregoing limits, and subject to the other
terms and conditions hereof, the Borrower may borrow under this Section 2.04,
prepay under Section 2.05, and reborrow under this Section 2.04.”

(q)    Subclause (a)(iii) of Section 2.05 of the Credit Agreement is hereby
amended by replacing the reference to “Amendment No. 1 Effective Date” thereto
with “Amendment No. 2 Effective Date”.

(r)    Clause (b) of Section 2.06 of the Credit Agreement is hereby amended by
adding a new subclause (vi) immediately after subclause (v) to read in its
entirety as follows:

“(vi) The aggregate Amendment No. 2 Revolving Credit Commitments shall
automatically and permanently be reduced to zero on the Maturity Date with
respect to the Amendment No. 2 Revolving Credit Facility.”

(s)    Clause (a) of Section 2.07 of the Credit Agreement is hereby amended by
renumbering the first paragraph thereto “(a)(i)” and adding a new subclause
(ii) immediately after the table thereto to read in its entirety as follows:

“(ii) The Amendment No. 2 Term Facility shall not be subject to amortization
prior to the Maturity Date of the Amendment No. 2 Term Facility.”

(t)    Clause (b) of Section 2.07 of the Credit Agreement is hereby amended by
renumbering the first paragraph thereto to “(b)(i)” and a new subclause (ii) to
read in its entirety as follows:

“(ii) The Borrower shall repay to the Amendment No. 2 Revolving Credit Lenders
on the Maturity Date for the Amendment No. 2 Revolving Credit Facility the
aggregate principal amount of all Amendment No. 2 Revolving Credit Loans
outstanding on such date.”

(u)    Clause (a) of Section 2.09 of the Credit Agreement is hereby amended by
renumbering the first paragraph thereto to “(a)(i)” and adding a new subclause
(ii) to read in its entirety as follows:

“(ii) The Borrower shall pay to the Administrative Agent for the account of each
Amendment No. 2 Revolving Credit Lender in accordance with its Pro Rata Share of
the Amendment No. 2 Revolving Credit Facility, a commitment fee equal to the
Amendment

 

-15-



--------------------------------------------------------------------------------

No. 2 Applicable Commitment Fee multiplied by the actual daily amount by which
the aggregate Amendment No. 2 Revolving Credit Commitments exceed the sum of
(A) the Outstanding Amount of Amendment No. 2 Revolving Credit Loans and (B) the
Outstanding Amount of L/C Obligations, subject to adjustment as provided in
Section 2.20. The commitment fee under the Amendment No. 2 Revolving Credit
Facility shall accrue at all times from the Amendment No. 2 Effective Date until
the Maturity Date for the Amendment No. 2 Revolving Credit Facility, and shall
be due and payable quarterly in arrears on the last Business Day of each March,
June, September and December, commencing with the last Business Day of the first
full fiscal quarter to end following the Amendment No. 2 Effective Date, and on
the Maturity Date for the Amendment No. 2 Revolving Credit Facility.”

(v)    Clause (b) of Section 2.09 of the Credit Agreement is hereby amended by
adding a new subclause “(v)” to read in its entirety as follows:

“(v) The Borrower shall pay, on the Amendment No. 2 Effective Date, in the case
of Lenders under the Amendment No. 2 Revolving Credit Facility, the fees agreed
to by the Borrower and the Amendment No. 2 Arrangers pursuant to the Amendment
No. 2 Engagement Letter.”

(w)    Subclauses (e)(iv) and (v) of Section 2.14 of the Credit Agreement are
hereby amended and restated in their entirety as follows:

“(iv) the Borrower shall have delivered a certificate of the Borrower dated as
of the Revolving Credit Increase Effective Date signed by a Responsible Officer
of the Borrower certifying that the conditions precedent set forth in subclauses
(i) and (ii) have been satisfied and , that the Borrower is in Pro Forma
Compliance with the Maximum Senior Secured Net Leverage Requirement, to the
extent applicable, and, subject to the proviso in subclause (v) of this clause
(e), the financial covenant set forth in Section 7.11, (v) the Borrower shall be
in Pro Forma Compliance with the Maximum Senior Secured Net Leverage
Requirement, to the extent applicable, and the financial covenant set forth in
Section 7.11 (such compliance to be determined on the basis of the financial
information most recently delivered to the Administrative Agent and the Lenders
pursuant to Section 6.01(a) or (b) (or, prior to the first delivery thereof, on
the basis of the financial information set forth in the Borrower’s most recent
filed Form 10-K)) as though such incurrence or acquisition had been consummated
as of the first day of the applicable Test Period); provided that, in the case
of a Revolving Facility Increase incurred to finance a Permitted Acquisition,
such compliance with the financial covenant set forth in Section 7.11 may, at
the election of the Borrower, be measured at the time immediately preceding the
date on which a definitive agreement with respect to such Permitted Acquisition
is entered into between the Borrower or any Restricted Subsidiary and the
sellers with respect thereto (it being understood that such election shall have
been made on or prior to the date of such definitive agreement),”

(x)    Subclauses (e)(iv) and (v) of Section 2.15 of the Credit Agreement are
hereby amended and restated in their entirety as follows:

“(iv) the Borrower shall have delivered a certificate of the Borrower dated as
of the Term Increase Effective Date signed by a Responsible Officer of the
Borrower certifying that the conditions precedent set forth in subclauses
(i) and (ii) have been satisfied and, that the Borrower is in Pro Forma
Compliance with the Maximum Senior Secured

 

-16-



--------------------------------------------------------------------------------

Net Leverage Requirement, to the extent applicable, and, subject to the proviso
in subclause (v) of this clause (e), the financial covenant set forth in
Section 7.11, (v) the Borrower shall be in Pro Forma Compliance with the Maximum
Senior Secured Net Leverage Requirement, to the extent applicable, and the
financial covenant set forth in Section 7.11 (such compliance to be determined
on the basis of the financial information most recently delivered to the
Administrative Agent and the Lenders pursuant to Section 6.01(a) or (b) (or,
prior to the first delivery thereof, on the basis of the financial information
set forth in the Borrower’s most recent filed Form 10-K) as though such
incurrence or acquisition had been consummated as of the first day of the
applicable Test Period); provided that, in the case of a Term Facility Increase
incurred to finance a Permitted Acquisition, such compliance with the financial
covenant set forth in Section 7.11 may, at the election of the Borrower, be
measured at the time immediately preceding the date on which a definitive
agreement with respect to such Permitted Acquisition is entered into between the
Borrower or any Restricted Subsidiary and the sellers with respect thereto (it
being understood that such election shall have been made on or prior to the date
of such definitive agreement),”

(y)    Subclause (d)(iv) of Section 2.16 of the Credit Agreement is hereby
amended and restated in its entirety as follows:

“(iv) the Borrower shall have delivered a certificate of the Borrower dated as
of the Incremental Commitment Effective Date signed by a Responsible Officer of
the Borrower certifying that the conditions precedent set forth in subclauses
(i), (ii) and (vi) have been satisfied and, subject to the proviso in subclause
(vi) of this clause (d), that the Borrower is in Pro Forma Compliance with the
Maximum Senior Secured Net Leverage Requirement, to the extent applicable, and
the financial covenant set forth in Section 7.11,”

(z)    Subclause (d)(vi) of Section 2.16 of the Credit Agreement is hereby
amended and restated in its entirety as follows:

“(vi) the Borrower shall be in Pro Forma Compliance with the Maximum Senior
Secured Net Leverage Requirement, to the extent applicable, and the financial
covenant set forth in Section 7.11 (such compliance to be determined on the
basis of the financial information most recently delivered to the Administrative
Agent and the Lenders pursuant to Section 6.01(a) or (b) (or, prior to the first
delivery thereof, on the basis of the financial information set forth in the
Borrower’s most recent filed Form 10-K) as though such incurrence or acquisition
had been consummated as of the first day of the applicable Test Period);
provided that, in the case of an Incremental Commitment incurred to finance a
Permitted Acquisition, such compliance with the financial covenant set forth in
Section 7.11 may, at the election of the Borrower, be measured at the time
immediately preceding the date on which a definitive agreement with respect to
such Permitted Acquisition is entered into between the Borrower or any
Restricted Subsidiary and the sellers with respect thereto (it being understood
that such election shall have been made on or prior to the date of such
definitive agreement), and”

(aa)    Subclause (e)(vi) of Section 2.16 of the Credit Agreement is hereby
amended and restated in its entirety as follows:

“(vi)    the All-In Yield applicable to the Incremental Term Loans of each
Tranche shall be determined by the Borrower and the applicable New Lenders and
shall be set forth in each applicable joinder agreement; provided that, at any
time on or prior to

 

-17-



--------------------------------------------------------------------------------

the twelve month anniversary of the Amendment No. 2 Effective Date, with respect
to any Incremental Term Loans of any Tranche secured on a pari passu basis in
right of payment and security with the Obligations, the All-In Yield applicable
to such Incremental Term Loans shall not be greater than the applicable All-In
Yield payable pursuant to the terms of this Agreement as amended through the
date of such calculation with respect to Amendment No. 2 Term Loans plus 50
basis points per annum unless the interest rate (together with, as provided in
the proviso below, the Eurodollar Rate or Base Rate floor) with respect to the
Amendment No. 2 Term Loans is increased so as to cause the then applicable
All-In Yield under this Agreement on the Amendment No. 2 Term Loans to equal the
All-In Yield then applicable to the Incremental Term Loans, minus 50 basis
points; provided that any increase in All-In Yield to any existing Amendment
No. 2 Term Loan due to the application of a Eurodollar Rate or Base Rate floor
on any Incremental Term Loan shall be effected solely through an increase in (or
implementation of, as applicable) any Eurodollar Rate or Base Rate floor
applicable to such existing Amendment No. 2 Term Loan; and”

(bb)    Subclause (b)(i) of Section 2.17 of the Credit Agreement is hereby
amended and restated in its entirety as follows:

“(i) the Borrower shall deliver to the Administrative Agent a certificate of the
Borrower dated as of the date of issuance or incurrence of the Incremental
Equivalent Debt signed by a Responsible Officer of the Borrower certifying that
the conditions precedent set forth in the following clauses (ii) through (viii)
have been satisfied and, if applicable, that the Borrower is in Pro Forma
Compliance with the Maximum Senior Secured Net Leverage Requirement, to the
extent applicable, and the financial covenant set forth in Section 7.11;
provided that, in the case of Incremental Equivalent Debt incurred to finance a
Permitted Acquisition, such compliance with the financial covenant set forth in
Section 7.11 may, at the election of the Borrower, be measured at the time
immediately preceding the date on which a definitive agreement with respect to
such Permitted Acquisition is entered into between the Borrower or any
Restricted Subsidiary and the sellers with respect thereto (it being understood
that such election shall have been made on or prior to the date of such
definitive agreement),”

(cc)    Section 2.20(b) of the Credit Agreement is hereby amended and restated
in its entirety as follows:

“(b)    If the Borrower, the Administrative Agent and each L/C Issuer agree in
writing in their sole discretion that a Defaulting Lender should no longer be
deemed to be a Defaulting Lender, the Administrative Agent will so notify the
parties hereto, whereupon as of the effective date specified in such notice and
subject to any conditions set forth therein (which may include arrangements with
respect to any Cash Collateral), that Lender will, to the extent applicable,
purchase that portion of the applicable outstanding Loans of the other Lenders
under each relevant Tranche at par or take such other actions as the
Administrative Agent may reasonably determine to be necessary to cause the
Amendment No. 2 Revolving Credit Loans and funded and unfunded participations in
Letters of Credit and Swing Line Loans to be held on a pro rata basis by the
Amendment No. 2 Revolving Credit Lenders in accordance with their ratable shares
(without giving effect to Section 2.20(a)(iv)), whereupon that Lender will cease
to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrower while that Lender was a Defaulting Lender; and provided further,
that subject to Section 10.26, except to the extent otherwise

 

-18-



--------------------------------------------------------------------------------

expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender having been a Defaulting Lender.”

(dd)    Clause (b) of Section 6.07 of the Credit Agreement is hereby amended by
adding the following sentence at the end of the clause:

“In connection with any amendment to this Agreement pursuant to which any
increase, extension, or renewal of Loans is contemplated, the Borrower shall
cause to be delivered to the Administrative Agent for any Mortgaged Property, a
completed “life of the loan” Federal Emergency Management Agency Standard Flood
Hazard Determination, duly executed and acknowledged by the appropriate Loan
Parties, in each case, to the extent not previously delivered by the Borrower to
the Administrative Agent pursuant to Section 6.12(a)(vi) hereof.”

(ee)    Section 6.12 of the Credit Agreement is hereby amended by adding a new
clause (e) thereto at the end of (d) therein to read in its entirety as follows:

“(e)    Notwithstanding anything to the contrary in this Section 6.12 or any
other provision of any Loan Document, with respect to any real property that
becomes Material Real Property after the Amendment No.2 Effective Date, the
applicable Loan Party shall not pledge (and shall not be required to pledge)
such Material Real Property until (i) at least 45 days have passed since the
Borrower has provided written notice to the Administrative Agent and the Lenders
of the acquisition of such Material Real Property (provided that, for the
avoidance of doubt, the applicable Loan Party shall not be required to pledge
such Material Real Property prior to the time set forth in Section 6.12(a)) and
(ii) the Administrative Agent has confirmed that flood insurance due diligence
and flood insurance compliance in accordance with Section 6.07(b) hereof has
been completed.”

(ff)    Clause (pp) of Section 7.01 of the Credit Agreement is hereby amended by
replacing the reference to “$15,000,000” therein with “$50,000,000”.

(gg)    Claus (kk) of Section 7.02 of the Credit Agreement is hereby amended by
replacing the reference to “1.25:1.00” therein with “1.50:1.00”.

(hh)    Subclause (g)(i) of Section 7.03 of the Credit Agreement is hereby
amended by (i) replacing the reference to “$40,000,000” therein with
“$75,000,000” and (ii) replacing the reference to “1.00%” thereto with “3.00%”.

(ii)    The provisos in clause (o) of Section 7.03 of the Credit Agreement are
hereby amended and restated in their entirety as follows:

“provided that (i) such Indebtedness is not incurred in contemplation of such
Permitted Acquisition or Investment, and (ii) such Indebtedness shall not exceed
$500,000,000 at any time outstanding.”

(jj)    Clause (h) of Section 7.04 of the Credit Agreement is hereby amended and
restated in its entirety as follows:

“(h)    [Reserved].”

 

-19-



--------------------------------------------------------------------------------

(kk)    Clause (l) of Section 7.06 of the Credit Agreement is hereby amended by
replacing the reference to “1.25:1.00” therein with “1.50:1.00”.

(ll)    Section 7.11 of the Credit Agreement is hereby amended and restated in
its entirety as follows:

“Section 7.11    Financial Covenant. Solely with respect to the Amendment No. 2
Revolving Credit Facility, permit the Total Net Leverage Ratio as of the last
day of a Test Period (commencing with the first fiscal quarter ending after the
Amendment No. 2 Effective Date) to exceed 3.00:1.00.”

(mm)    Section 7.13 of the Credit Agreement is hereby amended by replacing the
reference to “1.25:1.00” therein with “1.50:1.00”.

(nn)    Clause (a) of Section 7.14 of the Credit Agreement is hereby amended and
restated in its entirety as follows:

“(a)    During any period of time that (i) both the Corporate Rating and the
Family Rating, respectively, applicable to the Borrower are Investment Grade
Ratings (an “Investment Grade Ratings Designation”); and (ii) no Event of
Default has occurred and is continuing at the time of such Investment Grade
Ratings Designation, the Borrower and the Restricted Subsidiaries will not be
subject to the following Sections of this Agreement: Section 7.02, Section 7.03,
Section 7.05, Section 7.06, Section 7.08, Section 7.09 and Section 7.13
(collectively, the “Suspended Covenants”).”

(oo)    Clause (b) of Section 8.01 of the Credit Agreement is hereby amended and
restated in its entirety as follows:

“(b) Specific Covenants. The Borrower fails to perform or observe any term,
covenant or agreement contained in any of Sections 6.03(a), 6.05(a) (solely with
respect to the Borrower) or 6.11 or in any Section of Article VII; provided,
that a Default by the Borrower under Section 7.11 (a “Financial Covenant Event
of Default”) shall not constitute an Event of Default with respect to any
Tranche of Term Loans unless and until the Required Revolving Lenders shall have
terminated their Revolving Credit Commitments and declared all amounts
outstanding under the Revolving Credit Facility to be due and payable; provided,
however, that if the Required Revolving Lenders irrevocably rescind such
termination and acceleration in a writing delivered to the Administrative Agent,
the Financial Covenant Event of Default shall automatically cease to constitute
an Event of Default with respect to any Tranche of Term Loans from and after
such date; or”

(pp)    The first paragraph of clause (h) of Section 10.01 of the Credit
Agreement is hereby amended and restated in its entirety as follows:

“(h)    (i) amend or otherwise modify Section 7.11 (or for purposes of
determining compliance with Section 7.11, any defined term used therein), (ii)
waive or consent to any Default or Event of Default resulting from a breach of
Section 7.11 or (iii) alter the rights or remedies of Required Revolving Lenders
arising pursuant to Article VIII as a result of a breach of Section 7.11, in
each case, without the written consent of the Required Revolving Lenders;”

 

-20-



--------------------------------------------------------------------------------

(qq)    The third from last paragraph of clause (h) of Section 10.01 of the
Credit Agreement is hereby amended by deleting the comma immediately after the
last word in clause (a), adding the word “and” immediately prior to clause (b),
deleting the word “and” at the end of clause (b) and deleting clause (c) in its
entirety.

(rr)    Clause (d) of Section 10.07 is hereby amended by adding a new paragraph
at the end thereof to read in its entirety as follows:

“Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of the Borrower, maintain a register on which it enters
the name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
the Loan Documents (the “Participant Register”). The entries in the Participant
Register shall be conclusive absent manifest error, and such Lender shall treat
each Person whose name is recorded in the Participant Register as the owner of
such participation for all purposes of this Agreement notwithstanding any notice
to the contrary. The portion of any Participant Register relating to any
Participant or SPC requesting payment from the Borrower or seeking to exercise
its rights under Section 10.09 shall be available for inspection by the Borrower
or any other Person only to the extent that such disclosure is necessary to
establish that such commitment, loan, letter of credit or other obligation is in
registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.”

(ss)    Section 10.17 of the Credit Agreement is hereby amended by deleting the
parenthetical therein.

(tt)    Section 10.18 of the Credit Agreement is hereby amended and restated in
its entirety as follows:

“Section 10.18    No Advisory or Fiduciary Responsibility. In connection with
all aspects of each transaction contemplated hereby (including in connection
with any amendment, waiver or other modification hereof or of any other Loan
Document), the Borrower acknowledges and agrees, and acknowledges and agrees
that it has informed its Affiliates, that: (i) (A) no fiduciary, advisory or
agency relationship between the Borrower and its Subsidiaries and any Agent,
Arranger or Lender is intended to be or has been created in respect of any of
the transactions contemplated hereby and by the other Loan Documents,
irrespective of whether any Agent, Arranger or Lender has advised or is advising
the Borrower and its Subsidiaries on other matters, (B) the arranging and other
services regarding this Agreement provided by the Agents, Arrangers and Lenders
are arm’s-length commercial transactions between the Borrower and its
Subsidiaries, on the one hand, and the Agents, Arrangers and Lenders, on the
other hand, (C) the Borrower has consulted its own legal, accounting, regulatory
and tax advisors to the extent it has deemed appropriate, and (D) the Borrower
is capable of evaluating, and understands and accepts, the terms, risks and
conditions of the transactions contemplated hereby and by the other Loan
Documents; (ii) (A) each Agent, Arranger and Lender is and has been acting
solely as a principal and, except as may otherwise be expressly agreed in
writing by the relevant parties, has not been, is not, and will not be acting as
an advisor, agent or fiduciary for the Borrower or any of its Affiliates, or any
other Person and (B) no Agent, Arranger or Lender has any obligation to the
Borrower or any of its Affiliates with respect to the transactions contemplated
hereby except those obligations expressly set forth

 

-21-



--------------------------------------------------------------------------------

herein and in the other Loan Documents; and (iii) the Agents, Arrangers and
Lenders and their respective Affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of the Borrower and
its Affiliates, and no Agent, Arranger or Lender has any obligation to disclose
any of such interests and transactions to the Borrower or any of its Affiliates.
To the fullest extent permitted by law, the Borrower hereby waives and releases
any claims that it may have against the Agents, Arrangers and Lenders with
respect to any breach or alleged breach of agency or fiduciary duty in
connection with any aspect of any transaction contemplated hereby.”

(uu)    Section 10.24 of the Credit Agreement is hereby amended and restated in
its entirety as follows:

“Section 10.24    [Reserved].”

(vv)    The following new Section 10.26 is hereby added to the Credit Agreement:

“Section 10.26    Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.

Solely to the extent any Lender or any L/C Issuer that is an EEA Financial
Institution is a party to this Agreement and notwithstanding anything to the
contrary in any Loan Document or in any other agreement, arrangement or
understanding among any such parties, each party hereto acknowledges that any
liability of any Lender or L/C Issuer that is an EEA Financial Institution
arising under any Loan Document, to the extent such liability is unsecured, may
be subject to the write-down and conversion powers of an EEA Resolution
Authority and agrees and consents to, and acknowledges and agrees to be bound
by:

 

  (a) the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Lender or L/C Issuer that is an EEA Financial Institution;
and

 

  (b) the effects of any Bail-in Action on any such liability, including, if
applicable:

 

  (i) a reduction in full or in part or cancellation of any such liability;

 

  (ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

 

  (iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.”

(ww)    The Credit Agreement is hereby further amended by adding a new Schedule
2.03, to read in its entirety as outlined in Schedule II hereof.

 

-22-



--------------------------------------------------------------------------------

(xx)    The first sentence of Section 9.13 of the Credit Agreement is hereby
amended and restated as the following:

“None of the Lenders, the Arrangers, the Amendment No. 2 Arrangers, the
Amendment No. 2 RCF Documentation Agents or other Persons identified on the
facing page or signature pages of this Amendment as a “joint lead arranger,” or
“joint bookrunner” shall have any right, power, obligation, liability,
responsibility or duty under this Agreement other than those applicable to all
Lenders as such.”

ARTICLE IV

CONDITIONS TO EFFECTIVENESS

Section 4.01 Conditions to Effectiveness of this Amendment. This Amendment shall
become effective on the first date (such date, the “Amendment No. 2 Effective
Date”) when each of the following conditions precedent have been fulfilled to
the reasonable satisfaction of (or waived by) the Administrative Agent:

(a)    Execution and Delivery of this Amendment. The Administrative Agent shall
have received from the Borrower, each Guarantor party hereto, each New Revolving
Credit Lender, each New Term Lender, the Required Lenders and the Administrative
Agent, duly executed counterparts of this Amendment.

(b)    Borrowing Request. The Administrative Agent shall have received from the
Borrower a Committed Loan Notice in substantially the form of Exhibit A-1 to the
Credit Agreement in accordance with the terms of the Credit Agreement.

(c)    Secretary’s Certificates. The Administrative Agent shall have received
(i) a certificate of good standing with respect to each of the Loan Parties and
(ii) a certificate executed by a Responsible Officer of each of the Loan Parties
dated the Amendment No. 2 Effective Date, substantially in the form of the
certificate delivered in connection with Amendment No. 1, certifying as to the
incumbency and specimen signature of each officer executing this Amendment or
any other document delivered in connection herewith on behalf of each of the
Loan Parties and attaching (A) a true and complete copy of the organizational
documents of each of the Loan Parties, including all amendments thereto, as in
effect on the Amendment No. 2 Effective Date, certified as of a recent date by
the Secretary of State of the state of its organization, that has not been
amended since the date of the last amendment thereto shown on the certificate of
good standing furnished pursuant to clause (i) above, (B) a true and complete
copy of the by-laws or other governing documents of each of the Loan Parties as
in effect on the Amendment No. 2 Effective Date and at all times since the date
prior to the date of the resolutions described in clause (C) below and (C) a
true and complete copy of resolutions duly adopted by the board of directors (or
other similar governing body), of each of the Loan Parties authorizing the
execution, delivery and performance of this Amendment and certifying that such
resolutions have not been modified, rescinded or amended and are in full force
and effect.

(d)    Legal Opinions. The Administrative Agent shall have received (i) an
opinion of Skadden, Arps, Slate, Meagher & Flom LLP, counsel to the Borrower and
the Guarantors and (ii) an opinion of Dickinson Wright PLLC, local counsel to
Visteon Global Technologies, Inc., a Michigan corporation, each addressed to the
Administrative Agent and the Lenders on the Amendment No. 2 Effective Date, in
form and substance reasonably satisfactory to the Administrative Agent.

 

-23-



--------------------------------------------------------------------------------

(e)    Fees and Expenses. (i) The Administrative Agent and the Amendment No. 2
Arrangers shall have received, in immediately available funds, payment or
reimbursement of all reasonable and documented costs, fees, out-of-pocket
expenses, compensation and other amounts then due and payable in connection with
this Amendment, including, but not limited to, the reasonable and documented
out-of-pocket fees, disbursements and other charges of Cahill Gordon & Reindel
LLP, counsel to the Administrative Agent and the Amendment No. 2 Arrangers, for
which invoices have been presented at least three (3) Business Days prior to the
Amendment No. 2 Effective Date (or as otherwise reasonably agreed to by the
Borrower) and (ii) the Borrower shall have paid to the Amendment No. 2 Arrangers
the fees in the amounts previously agreed in writing to be received on the
Amendment No. 2 Effective Date pursuant to the Amendment No. 2 Engagement
Letter.

(f)    Representations and Warranties. The representations and warranties of the
Borrower and each other Loan Party contained in Article V hereof shall be true
and correct in all material respects (and in all respects if any such
representation or warranty is already qualified by materiality) on and as of the
Amendment No. 2 Effective Date, except to the extent that such representations
and warranties specifically refer to an earlier date, in which case they shall
be true and correct in all material respects (and in all respects if any such
representation or warranty is already qualified by materiality) as of such
earlier date.

(g)    Event of Default. Immediately prior to and immediately after the
Amendment No. 2 Effective Date, no Default or Event of Default shall have
occurred and be continuing or shall result from the consummation of the
transactions contemplated by this Amendment and the Amended Credit Agreement.

(h)    Officer’s Certificate. The Administrative Agent shall have received a
certificate signed by a Responsible Officer of the Borrower certifying as to the
satisfaction of the conditions set forth in paragraphs (f) and (g) of this
Section 4.01.

(i)    Solvency Certificate. The Administrative Agent shall have received a
solvency certificate from the chief financial officer of the Borrower (after
giving effect to the consummation of the transactions contemplated by this
Amendment) substantially in the form of Exhibit G to the Credit Agreement.

ARTICLE V

REPRESENTATIONS AND WARRANTIES

Section 5.01    Representations and Warranties. In order to induce the Lenders
to consent to the amendments and waivers contained herein, the Borrower and each
other Loan Party represent and warrant to each Lender party hereto as set forth
below:

(a)    The representations and warranties set forth in Article V of the Amended
Credit Agreement and each other Loan Document (as so amended) are, in each case,
true and correct in all material respects (and in all respects if any such
representation or warranty is already qualified by materiality) on and as of the
Amendment No. 2 Effective Date, except to the extent that such representations
and warranties specifically refer to an earlier date, in which case they shall
be true and correct in all material respects (and in all respects if any such
representation or warranty is already qualified by materiality) as of such
earlier date, and except that for purposes of this Amendment, the
representations and warranties contained in Sections 5.05(a) and 5.05(b) of the

 

-24-



--------------------------------------------------------------------------------

Credit Agreement shall be deemed to refer to the most recent financial
statements furnished pursuant to Section 6.01(a) and (b), respectively, prior to
the Amendment No. 2 Effective Date.

(b)    This Amendment constitutes a legal, valid and binding obligation of the
Borrower and each other Loan Party, enforceable against the Borrower and each
other Loan Party in accordance with its terms, except as such enforceability may
be limited by bankruptcy insolvency, reorganization, receivership, moratorium or
other Laws affecting creditors’ rights generally and by general principles of
equity.

(c)    The Borrower and each of the Loan Parties have all requisite corporate or
other organizational power and authority to enter into this Amendment and to
perform their respective obligations under this Amendment and the Amended Credit
Agreement.

(d)    As of the Amendment No. 2 Effective Date (and giving effect to this
Amendment), no Event of Default or Default has occurred and is continuing or,
solely as of the Amendment No. 2 Effective Date, will result from the
consummation of the transactions contemplated by this Amendment and the Amended
Credit Agreement.

ARTICLE VI

MISCELLANEOUS

Section 6.01    Headings. The various headings of this Amendment are inserted
for convenience only and shall not affect the meaning or interpretation of this
Amendment or any provisions hereof.

Section 6.02    Execution in Counterparts. This Amendment may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. Delivery of an executed counterpart of a
signature page of this Amendment by facsimile or other electronic imaging means
(including in .pdf format) shall be effective as delivery of a manually executed
counterpart of this Amendment.

Section 6.03    Successors and Assigns. This Amendment shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
permitted assigns.

Section 6.04    Governing Law. The governing law and jurisdiction provisions of
Section 10.15 of the Credit Agreement shall apply mutatis mutandis to this
Amendment.

Section 6.05    Fees and Expenses. The Borrower agrees to pay all reasonable and
documented out-of-pocket costs and expenses of the Administrative Agent incurred
by the Administrative Agent in connection with the preparation, negotiation,
execution, delivery and enforcement of this Amendment and the Loan Documents
referred to herein or contemplated hereby, including, but not limited to, the
reasonable and documented fees, disbursements and other charges of Cahill
Gordon & Reindel LLP, counsel to the Administrative Agent, in each case, to the
extent required by, and in accordance with, Section 10.04 of the Credit
Agreement.

Section 6.06    Waiver of Right to Trial by Jury. The waiver of jury trial
provisions of Section 10.16 of the Credit Agreement shall apply mutatis mutandis
to this Amendment.

 

-25-



--------------------------------------------------------------------------------

Section 6.07    Reaffirmation; Grant of Liens.

(a)    Each Loan Party reaffirms as of the Amendment No. 2 Effective Date its
covenants and agreements contained in the Credit Agreement and each other Loan
Document to which it is a party and confirms, agrees and acknowledges that,
notwithstanding the consummation of this Amendment, such covenants and
agreements, and the terms of each of the Loan Documents to which it is a party,
except as modified by this Amendment on the Amendment No. 2 Effective Date are
not affected or impaired in any manner whatsoever and shall continue to be in
full force and effect. Each of the Loan Parties hereby further confirms its
respective prior pledges and grants of security interests under and subject to
the Loan Documents to which it is a party, and confirms, agrees and acknowledges
that, notwithstanding the consummation of this Amendment, such prior guarantees,
pledges, and grants of security interests are not affected or impaired in any
manner whatsoever and shall continue to be in full force and effect and shall
also guarantee and secure all obligations as amended and reaffirmed pursuant to
the Credit Agreement and this Amendment. Each of the Loan Parties confirms,
acknowledges and agrees that the Lenders, the New Term Lenders and the New
Revolving Credit Lenders are “Lenders” and “Secured Parties” for all purposes
under the Loan Documents. For the avoidance of doubt, each Loan Party hereby
reaffirms the provisions of Section 2 of the Security Agreement, dated April 9,
2014 (the “Security Agreement”), among the Borrower, each Guarantor party
thereto and the Administrative Agent (as amended, supplemented or otherwise
modified from time to time), and agrees that all references in the Security
Agreement to the “Secured Obligations” shall include the New Term Loans and New
Revolving Credit Loans.

(b)    As security for the payment or performance, as the case may be, in full
of the Secured Obligations (as defined in the Security Agreement), each of the
Borrower and the Guarantors party hereto (i) hereby grants to the Administrative
Agent, for the benefit of the Secured Parties, a security interest in the
Borrower’s or such Guarantor’s right, title and interest in and to the
Collateral (as defined in the Security Agreement) and (ii) hereby authorizes the
Administrative Agent to file, at any time or from time to time, one or more UCC
financing or continuation statements, and amendments thereto, including, without
limitation, one or more UCC financing statements indicating that such financing
statements cover all assets or all personal property, whether now owned or
hereafter acquired (or words of similar effect) of the undersigned, in each case
without the signature of the undersigned, and regardless of whether any
particular asset described in such financing statements falls within the scope
of the UCC or the granting clause in clause (i) of this Section 6.06(b). The
security interest granted herein shall be subject to the terms, covenants and
conditions set forth in the Security Agreement.

(c)    Each Loan Party further confirms that, as amended by this Amendment, each
Loan Document to which it is a party is, and shall continue to be, in full force
and effect and is hereby ratified, approved and confirmed in all respects.

Section 6.08    Entire Agreement. This Amendment, the other Loan Documents and
any separate letter agreements, solely to the extent with respect to fees
payable to the Administrative Agent and the Amendment No. 2 Arrangers,
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof.

Section 6.09    Effects of this Amendment.

(a)    On and after the Amendment No. 2 Effective Date, the rights and
obligations of the parties to the Credit Agreement shall be governed by the
Amended Credit Agreement. All references to the Credit Agreement in any
document, instrument, agreement or writing shall be deemed to refer to the
Amended Credit Agreement.

 

-26-



--------------------------------------------------------------------------------

(b)    Other than as specifically provided herein, this Amendment shall not
operate as an amendment of any right, power or privilege of the Administrative
Agent or any Lender under the Credit Agreement or any other Loan Document or of
any other term or condition of the Credit Agreement or any other Loan Document,
nor shall the entering into of this Amendment preclude the Administrative Agent
and/or any Lender from refusing to enter into any further amendments with
respect thereto. This Amendment is not intended by any of the parties hereto to
be interpreted as a course of dealing which would in any way impair the rights
or remedies of the Administrative Agent or any Lender except as expressly stated
herein, and no Lender shall have any obligation to extend credit to the Borrower
other than pursuant to the terms of the Amended Credit Agreement and the other
Loan Documents, as amended or supplemented to date (including by means of this
Amendment). This Amendment shall not constitute a novation of the Credit
Agreement or any other Loan Document and the Credit Agreement shall continue in
full force and effect as amended by this Amendment.

Section 6.10    Loan Document Pursuant to Credit Agreement. This Amendment is a
Loan Document executed pursuant to the Credit Agreement and shall be construed,
administered and applied in accordance with all of the applicable terms and
provisions of the Credit Agreement (and, following the Amendment No. 2 Effective
Date, the Amended Credit Agreement).

Section 6.11    FATCA. Solely for purposes of determining withholding taxes
imposed under FATCA, from and after the Amendment No. 2 Effective Date, the
Borrower and the Administrative Agent shall treat (and the Lenders hereby
authorize the Administrative Agent to treat) the Amended Credit Agreement and
any Term Loans and any Revolving Credit Loans made thereunder as not qualifying
as a “grandfathered obligation” within the meaning of Treasury Regulation
Section 1.1471-2(b)(2)(i).

[Signature Pages Follow]

 

-27-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the signatories hereto have caused this Amendment to be
executed by their respective officers thereunto duly authorized as of the day
and year first above written.

 

VISTEON CORPORATION, as Borrower By:  

/s/ Jennifer L. Pretzel

  Name: Jennifer L. Pretzel   Title: Vice President and Treasurer

[Signature Page to Amendment No. 2 to Credit Agreement]

 



--------------------------------------------------------------------------------

GUARANTORS: VISTEON ELECTRONICS CORPORATION         By:  

/s/ Jennifer L. Pretzel

  Name: Jennifer L. Pretzel   Title: Treasurer VISTEON GLOBAL TECHNOLOGIES, INC.
        By:  

/s/ Jennifer L. Pretzel

  Name: Jennifer L. Pretzel   Title: Treasurer VISTEON GLOBAL TREASURY, INC.
        By:  

/s/ Jennifer L. Pretzel

  Name: Jennifer L. Pretzel   Title: Treasurer VISTEON SYSTEMS, LLC         By:
 

/s/ Jennifer L. Pretzel

  Name: Jennifer L. Pretzel   Title: Treasurer VISTEON INTERNATIONAL BUSINESS
DEVELOPMENT, INC.         By:  

/s/ Jennifer L. Pretzel

  Name: Jennifer L. Pretzel   Title: Treasurer VISTEON INTERNATIONAL HOLDINGS,
INC.         By:  

/s/ Jennifer L. Pretzel

  Name: Jennifer L. Pretzel   Title: Treasurer VISTEON EUROPEAN HOLDINGS, INC.
        By:  

/s/ Jennifer L. Pretzel

  Name: Jennifer L. Pretzel   Title: Treasurer VISTEON GLOBAL ELECTRONICS, INC.
        By:  

/s/ Jennifer L. Pretzel

  Name: Jennifer L. Pretzel   Title: Treasurer

[Signature Page to Amendment No. 2 to Credit Agreement]



--------------------------------------------------------------------------------

VISTEON EUROPEAN ELECTRONICS, INC.         By:  

/s/ Jennifer L. Pretzel

  Name: Jennifer L. Pretzel   Title: Treasurer

[Signature Page to Amendment No. 2 to Credit Agreement]



--------------------------------------------------------------------------------

CITIBANK, N.A., as Administrative Agent,

By:

 

/s/ Matthew S. Burke

 

Name: Matthew S. Burke

  Title: Vice President

[Signature Page to Amendment No. 2 to Credit Agreement]



--------------------------------------------------------------------------------

NEW REVOLVING CREDIT LENDER SIGNATURE PAGE

 

Citibank, N.A.

(Name of Institution)

as a New Revolving Credit Lender with a New Revolving Credit Commitment as set
forth in Schedule I of Amendment No. 2

By:  

/s/ Matthew S. Burke

  Name: Matthew S. Burke   Title: Vice President

[Signature Page to Amendment No. 2 to Credit Agreement]



--------------------------------------------------------------------------------

NEW REVOLVING CREDIT LENDER SIGNATURE PAGE

 

Bank of America, N.A.

(Name of Institution)

as a New Revolving Credit Lender with a New Revolving Credit Commitment as set
forth in Schedule I of Amendment No. 2

By:  

/s/ Brian Lukehart

  Name: Brian Lukehart   Title: Director

[Signature Page to Amendment No. 2 to Credit Agreement]



--------------------------------------------------------------------------------

NEW REVOLVING CREDIT LENDER SIGNATURE PAGE

 

Sumitomo Mitsui Banking Corporation

(Name of Institution)

as a New Revolving Credit Lender with a New Revolving Credit Commitment as set
forth in Schedule I of Amendment No. 2

By:  

/s/ Katsuyuki Kubo

  Name: Katsuyuki Kubo   Title: Managing Director

[Signature Page to Amendment No. 2 to Credit Agreement]



--------------------------------------------------------------------------------

NEW REVOLVING CREDIT LENDER SIGNATURE PAGE

 

Barclays Bank plc

(Name of Institution)

as a New Revolving Credit Lender with a New Revolving Credit Commitment as set
forth in Schedule I of Amendment No. 2

By:  

/s/ May Huang

  Name: May Huang   Title: Assistant Vice President   .

[Signature Page to Amendment No. 2 to Credit Agreement]



--------------------------------------------------------------------------------

NEW REVOLVING CREDIT LENDER SIGNATURE PAGE

 

UBS AG, STAMFORD BRANCH

(Name of Institution)

as a New Revolving Credit Lender with a New Revolving Credit Commitment as set
forth in Schedule I of Amendment No. 2

By:  

/s/ Craig Pearson

  Name: Craig Pearson   Title: Associate Director By:  

/s/ Kenneth Chin

  Name: Kenneth Chin   Title: Director

[Signature Page to Amendment No. 2 to Credit Agreement]



--------------------------------------------------------------------------------

NEW REVOLVING CREDIT LENDER SIGNATURE PAGE

 

U.S. BANK NATIONAL ASSOCIATION

(Name of Institution)

as a New Revolving Credit Lender with a New Revolving Credit Commitment as set
forth in Schedule I of Amendment No. 2

By:  

/s/ Jeffrey S. Johnson

  Name: Jeffrey S. Johnson   Title: Senior Vice President

[Signature Page to Amendment No. 2 to Credit Agreement]



--------------------------------------------------------------------------------

NEW REVOLVING CREDIT LENDER SIGNATURE PAGE

 

COMPASS BANK

(Name of Institution)

as a New Revolving Credit Lender with a New Revolving Credit Commitment as set
forth in Schedule I of Amendment No. 2

By:  

/s/ Daniel Feldman

  Name: Daniel Feldman   Title: Vice President

[Signature Page to Amendment No. 2 to Credit Agreement]



--------------------------------------------------------------------------------

NEW REVOLVING CREDIT LENDER SIGNATURE PAGE

 

DEUTSCHE BANK AG NEW YORK BRANCH

(Name of Institution)

as a New Revolving Credit Lender with a New Revolving Credit Commitment as set
forth in Schedule I of Amendment No. 2

By:  

/s/ Marcus Tarkington

  Name: Marcus Tarkington   Title: Director By:  

/s/ Peter Cucchiara

  Name: Peter Cucchiara   Title: Vice President

[Signature Page to Amendment No. 2 to Credit Agreement]



--------------------------------------------------------------------------------

NEW REVOLVING CREDIT LENDER SIGNATURE PAGE

 

MORGAN STANLEY BANK, N.A.

(Name of Institution)

as a New Revolving Credit Lender with a New Revolving Credit Commitment as set
forth in Schedule I of Amendment No. 2

By:  

/s/ Michael King

  Name: Michael King   Title: Authorized Signatory

[Signature Page to Amendment No. 2 to Credit Agreement]



--------------------------------------------------------------------------------

NEW REVOLVING CREDIT LENDER SIGNATURE PAGE

 

COMERICA BANK

(Name of Institution)

as a New Revolving Credit Lender with a New Revolving Credit Commitment as set
forth in Schedule I of Amendment No. 2

By:  

/s/ Nicole Swigert

  Name: Nicole Swigert   Title: Vice President

[Signature Page to Amendment No. 2 to Credit Agreement]



--------------------------------------------------------------------------------

NEW REVOLVING CREDIT LENDER SIGNATURE PAGE

 

Bank of China, Chicago Branch

(Name of Institution)

as a New Revolving Credit Lender with a New Revolving Credit Commitment as set
forth in Schedule I of Amendment No. 2

By:  

/s/ Kefei Xu

  Name: Kefei Xu   Title: SVP, Branch Manager

[Signature Page to Amendment No. 2 to Credit Agreement]



--------------------------------------------------------------------------------

NEW REVOLVING CREDIT LENDER SIGNATURE PAGE

 

UNICREDIT BANK AG, NEW YORK BRANCH

(Name of Institution)

as a New Revolving Credit Lender with a New Revolving Credit Commitment as set
forth in Schedule I of Amendment No. 2

By:  

/s/ Ken Hamilton

  Name: Ken Hamilton   Title: Managing Director By:  

/s/ Betsy Briggs

  Name: Betsy Briggs   Title: Associate Director

[Signature Page to Amendment No. 2 to Credit Agreement]



--------------------------------------------------------------------------------

NEW REVOLVING CREDIT LENDER SIGNATURE PAGE

 

Raiffeisen Bank International AG

(Name of Institution)

as a New Revolving Credit Lender with a New Revolving Credit Commitment as set
forth in Schedule I of Amendment No. 2

By:  

/s/ Josef Hörl

  Name: Josef Hörl   Title: By:  

/s/ M. Zimmerman

  Name: M. Zimmerman   Title:

[Signature Page to Amendment No. 2 to Credit Agreement]



--------------------------------------------------------------------------------

TERM LOAN SIGNATURE PAGES ARE ON FILE WITH

ADMINISTRATIVE AGENT

 



--------------------------------------------------------------------------------

SCHEDULE I

Amendment No. 2 Revolving Credit Commitments

 

Lender

  

Amendment No. 2 Revolving Commitment

Citibank, N.A.

   $45,000,000

Bank of America, N.A.

   $45,000,000

Sumitomo Mitsui Banking Corporation

   $30,000,000

Barclays Bank PLC

   $25,000,000

UBS AG, Stamford Branch

   $25,000,000

U.S. Bank National Association

   $25,000,000

Compass Bank

   $25,000,000

Deutsche Bank AG New York Branch

   $15,000,000

Morgan Stanley Bank, N.A.

   $15,000,000

Comerica Bank

   $15,000,000

Bank of China, Chicago Branch

   $15,000,000

UniCredit Bank AG, New York Branch

   $10,000,000

Raiffeisen Bank International AG

   $10,000,000   

 

TOTAL

   $300,000,000   

 

[Signature Page to Amendment No. 2 to Credit Agreement]



--------------------------------------------------------------------------------

SCHEDULE II

Schedule 2.03

L/C Commitments

 

Lender

  L/C Commitment  

Citibank, N.A.

    $37,500,000.00  

Bank of America, N.A.

    $37,500,000.00    

 

 

 

TOTAL

  $ 75,000,000.00    

 

 

 